I
congratulate you, Mr. President, most warmly on the
occasion of your election to this important post. The
tireless support of Bulgaria for your mission will be
among the most active, and I would like to express the
profound gratitude of my country to your predecessor,
Mr. Jean Ping, for his remarkable work and his real
courage.
Following the best traditions in Bulgarian foreign
policy, the new Bulgarian Government is deeply
attached to the principle of multilateralism in
international relations, and thus believes in the central
nature of the United Nations as the only
intergovernmental organization that is completely
universal and extremely representative of the peoples
of the world. Bulgaria is participating in the sixtieth
session of the General Assembly as a country that has
signed the Treaty of Accession to the European Union
and acts with the status of active observer in the bodies
and institutions of the European Union. My country
has unreservedly supported the positions of the
European Union during the preparatory work for the
summit that has just taken place, and we fully support
the analysis of the outcome document made by the
United Kingdom presidency.
The main purpose of this debate is to implement
the decisions of the summit. I hope that each Member
State will help to push forward reform in the United
Nations, as set out in the outcome document
(resolution 60/1). Substantial progress has been made
in many key areas, and this is a good basis for the work
of the sixtieth session. However, we are obliged to note
with regret that some of the ambitious and innovative
ideas in the report of the Secretary-General, “In larger
freedom” (A/59/2005), welcomed and endorsed by
Bulgaria, could not be adopted. We need to redouble
our efforts so that these ideas can come to pass.
Bulgaria supports the efforts of Secretary-General Kofi
Annan in this respect and expresses the hope that his
valuable contribution will continue.
In parallel with the sixtieth anniversary of the
creation of the United Nations, my country is also
celebrating the fiftieth anniversary of its membership
in the United Nations family. Over the last 50 years,
the challenges facing humanity have increased in
complexity and diversity, and the threats facing us tend
to interweave and compound each other in a manner
never seen before. However, just as 50 years ago, it is
the human being who is at the centre of our attention as
the supreme value, the human being with his individual
security and his right to a life of dignity and happiness.
The summit that has just concluded in New York
has revived hope that the struggle to eradicate poverty,
hunger and epidemics and to protect the environment
can be won. The condition is that we need to mobilize
the maximum amount of efforts and the maximum
resources so that we can implement a real global
partnership between the developed and developing
countries. We support the European Union’s position of
increasing official development assistance.
22

As a candidate for membership in the Economic
and Social Council for 2007 to 2009, Bulgaria has
decided to make its contribution to activities of the
United Nations in the social and economic areas.
The summit outcome document defines
HIV/AIDS as being one of the greatest threats to
humanity. Efforts of the entire international community
are required in order to counter it. Children and young
people are the most affected. The case of the Libyan
children, contaminated with the HIV/AIDS virus in a
hospital, is a tragedy deserving our compassion and our
support. Bulgaria welcomes the adoption of
appropriate measures to avoid such tragedies in the
future. It will participate actively in the European
Union’s plan of action, which it has just published,
aimed at limiting the consequences of the epidemic of
HIV/AIDS in Libya.
My country supports the emergence of a new
consensus in the United Nations relating to the chief
threats to international peace and security and
collective action against such threats. Bulgaria
categorically condemns terrorism in all of its forms and
manifestations. No cause can justify violence against
innocent people. The United Nations has a leading and
irreplaceable role in creating a global environment of
intolerance and rejection of terrorism.
For that reason, my delegation will support
unconditionally the adoption during the sixtieth session
of an anti-terrorist strategy. It is in the context of this
strategy that we should seek lasting and long-term
solutions to the political, economic and social causes
fuelling this phenomenon. Bulgaria also insists that a
common definition of terrorism be developed, making
it possible to adopt a convention on international
terrorism. It is clear that in order to combat terrorism
effectively we need to neutralize all ideologies
advocating terrorism. In that respect, we actively
support initiatives that facilitate coexistence and
dialogue between different civilizations, religions,
ethnic groups and cultures.
Bulgaria profoundly regrets that the problem of
the non-proliferation of weapons of mass destruction
was not included in the summit outcome document,
and we associate ourselves with the Secretary-
General’s appeal to continue efforts in this priority area
for our collective security.
Bulgaria has wholeheartedly supported the idea
of creating a Peacebuilding Commission since its
inception. The creation of this body is one of the most
important decisions of the summit. Allowing the
Commission to begin its work as soon as possible will
greatly increase the ability of the United Nations to
consolidate the positive effects of peacekeeping
operations. In each specific case, the Peacebuilding
Commission cannot but benefit from the contribution
from neighbouring countries and also from interested
regional organizations.
As a country in South-Eastern Europe, Bulgaria
has been working tirelessly over the last few decades
for the transformation of the potential for conflict in
the Western Balkans into good-neighbourliness,
cooperation and development. We are convinced that
stability and prosperity in this region are ultimately
indissolubly linked with the European perspective for
the Western Balkans. The risks of military
confrontation are decreasing, and what we have seen
recently is the emergence of new forms of cooperation
between States with the consolidation of democratic
institutions, civil societies and rule of law in the
common fight against organized crime and corruption.
For my country such forms of cooperation are a
priority also as regards the States of the region of the
Black Sea, the Caspian Sea and Central Asia.
The international community is on the threshold
of a crucial decision for the future of Kosovo. The
situation there is an example of a long and sometimes
painful post-conflict settlement with the leadership of
the United Nations, and in partnership with the
European Union, NATO and the Organization for
Security and Cooperation in Europe. Reaching a just
and lasting solution cannot ignore European norms and
values. It must guarantee the rights of all of the
inhabitants of the region without distinction as to their
ethnic origin, their religious beliefs and language. This
solution must be based on a respect of the territorial
integrity of neighbouring countries and must contribute
to regional security and stability. For Bulgaria the
future of Kosovo lies in a unified Europe, and this can
be achieved solely through the implementation of
standards established by the Security Council.
Bulgaria supports the efforts of the Government
and the people of Iraq on the difficult road to peace,
security and economic recovery. The conclusion of the
constitutional process provided for by Security Council
resolution 1546 (2004) is the sole means of achieving
this. We have no doubt that the adoption of the new
Iraqi constitution will make it possible to overcome
23

existing divisions and will be a cornerstone for
constructing an Iraqi State that is unified, democratic
and guarantees the rule of law. For its part, Bulgaria
will continue to give its support to the Iraqi people in
their efforts to build a democratic, completely
independent future.
Mr. Zarif (Islamic Republic of Iran), Vice-
President, took the Chair.
My country welcomes the positive trends that
have been emerging in the process of consolidating the
Afghan State, which the recent parliamentary elections
have strikingly confirmed. Bulgaria will continue its
contribution to the efforts of the international
community to stabilize Afghanistan. We are continuing
our assistance to the Afghan army.
We agree with those who highlight the need to
focus the attention of the international community on
Africa. There is no doubt that a priority for the United
Nations must be the settlement of regional and local
conflicts on this continent, combating poverty, and the
transition to sustainable development. The role of the
African Union here is irreplaceable.
For Bulgaria the protection and the promotion of
human rights are priorities of the United Nations, as
are the problems of development and security. We
welcome the decision taken by the summit to create a
Human Rights Council. In our view this Council
should sit permanently and be elected directly by the
General Assembly with a set majority. Its status should
be higher than that of the existing Commission on
Human Rights. The role of this new body would be to
develop and improve the current practices of the
Commission, particularly by regularly reviewing the
state of human rights in all countries of the world while
being ready to react in cases of grave and serious
violations of human rights. In this respect Bulgaria
repeats its support for the Democracy Fund, which
could encourage the democratic process in countries
that need it and that wish to be helped in this area. My
country is now evaluating its national contribution to
this Fund.
Over the last few days in this Hall we have had a
discussion on the protection of human rights
worldwide. In this respect I cannot but mention a case
that is of particular concern for Bulgarian public
opinion. This involves the destiny of the five Bulgarian
nurses and one Palestinian doctor condemned to death
by a Libyan court in Benghazi. The innocence of the
accused has been categorically confirmed by leading
scientists in the field of HIV/AIDS. Bulgaria still
insists that a just and fair decision be taken by the
Supreme Court of Libya on 15 November.
The consensus that has emerged on the concept of
the “responsibility to protect” during the negotiations
on the outcome document of the summit is a real
breakthrough. It makes possible joint action by all
Members of the United Nations in cases of genocide,
ethnic cleansing and other mass crimes against
humanity when national authorities refuse to act or are
unable to protect their citizens.
I am convinced that we are on the threshold of
the most important and boldest reforms of the United
Nations in its history. Only the collective will of all
Member States can open the way to real change. The
stakes are enormous: allow the United Nations to
establish its reputation as the universal world
Organization capable of proving once again its vitality
in the face of the challenges of globalization.